Exhibit 99.1 Date: January 31, 2017 CorVel Corporation 2010 Main Street Suite 600 Irvine, CA 92614 FOR IMMEDIATE RELEASE Contact: Heather H. Burnham Phone: 949-851-1473 http://www.corvel.com CorVel Announces Revenues and Earnings IRVINE, California, January 31, 2017 — CorVel Corporation (NASDAQ: CRVL) announced the results for the quarter and nine months ended December31, 2016. Revenues for the quarter ended December31, 2016 were $128.4million, up 3.6% from $123.9 million in the same quarter of the prior year. Earnings pershare for the quarter ended December31, 2016 were $0.36, up 7% from $0.34 for the same quarter of the prior year. Revenues for the nine months ended December31, 2016 were $385.1million, up 2.6% from $375.3million in the same period of the prior year. Earnings pershare for the nine months ended December31, 2016 were $1.09. Results for the quarter were driven by improvements across most lines of business.The Company has streamlined product lines through the consolidation of operational functions to maximize effectiveness for enhanced service delivery. However staffing and adjusting to the new laws for time management continued to result in recruiting expenses and legal fees. The Company is continuing its strategy of long term investments in systems infrastructure and information technology.Payors in the workers’ compensation market continue to show growing interest in CorVel’s pioneering Enterprise Comp service offering.Beginning with the launch of Telehealth nearly two years ago as part of its Immediate Intervention model for injured workers, the Company continues to improve the delivery of care.Pursuing innovations in technology the Company strives to enhance patient access and advocacy, avoiding the congestion and conflict inherent within traditional legacy systems.
